Mr. Justice Cooke delivered the opinion of the court: This case has been before this court on appeal from a former judgment which was reversed. (Nakwosas v. Western Paper Stock Co. 260 Ill. 172.) The single question is presented whether the Workmen’s Compensation act of 1911 (Laws of 1911, p. 315,) was passed by the General Assembly in accordance with the requirements of the constitution. The objection made is, that the journals of the senate and the house of representatives fail to show that twenty-three amendments which were adopted by the house and appear in the enrolled bill were printed before the vote was taken on the final passage of the bill, as required by section 13 of article 4 of the constitution. The superior court of Cook county held that the act had been properly passed in accordance with the provisions of the constitution and entered judgment accordingly. This same question on the same proof arose and was determined contrary to the contention of the appellant in Dragovich v. Iroquois Iron Co. 269 Ill. 478. The writer was not able at that time to absent to the view of the majority and is not now in accord with that view, but the Dragovich case definitely determines the matter, and for the reasons there given the judgment of the superior court must be affirmed. med. Judgment affirmed.